14‐397‐cv 
        Stanislav Levin v. Credit Suisse Inc., et al.
         
                                   UNITED STATES COURT OF APPEALS 
                                       FOR THE SECOND CIRCUIT 
                                                   
                                          SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

 
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 5th day of September, two thousand 
        fourteen. 
                                          
        PRESENT:  JOHN M. WALKER, JR., 
                     RICHARD C. WESLEY,  
                                  Circuit Judges, 
                     JOHN F. KEENAN, 
                                  District Judge.* 
        ____________________________________________ 
        STANISLAV LEVIN,  
                                  Plaintiff‐Appellant, 
         
                     ‐v.‐                                  No. 14‐397‐cv 
         
        CREDIT SUISSE INC., METROPOLITAN 
        LIFE INSURANCE COMPANY, AON 
        HEWITT, INC., 
         
                                  Defendants‐Appellees. 
        ____________________________________________  
        *
         The Honorable John F. Keenan, of the United States District Court for the Southern 
        District of New York, sitting by designation.
 
For Appellant:          HARRIETTE N. BOXER, New York, NY. 
 
For Appellee Credit     MELISSA D. HILL (Ira G. Rosenstein, on the brief),  
Suisse Inc. and AON     Morgan, Lewis & Bockius LLP, New York, NY.  
Hewitt, Inc.:  
              
For Appellee            MICHAEL H. BERNSTEIN (Matthew P. Mazzola, on the  
Metropolitan Life       brief), Sedgwick LLP, New York, NY. 
Insurance Company:  
 
      Appeal from the United States District Court for the Southern District of 
New York (Richard J. Sullivan, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Stanislav Levin (“Levin”) appeals from two orders of the United States 

District Court for the Southern District of New York (Richard J. Sullivan, Judge), 

dated February 3, 2014, denying Levin’s motion for reconsideration and denying 

Levin’s motion seeking leave to amend the complaint.  Prior to ruling on these 

motions, on March 19, 2013, the district court granted Defendants‐Appellees’ 

motions to dismiss the entirety of Levin’s Second Amended Complaint (“SAC”), 

which alleges various violations of the Employee Retirement Income Security Act 

(“ERISA”), 29 U.S.C. § 1002 et seq., arising out of Metropolitan Life Insurance 

Co.’s (“MetLife”) denial of Levin’s application for long‐term disability benefits.  
The district court dismissed Levin’s claim on two alternative grounds: (1) Levin 

failed to plead detrimental reliance, and (2) Levin sought remedies that were 

unavailable under ERISA.  Levin does not appeal the underlying order of 

dismissal. 

      We review the denial of a motion to reconsider for abuse of discretion.  

Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d. Cir. 2012).  A 

court abuses its discretion when its decision rests on a legal error or a clearly 

erroneous factual finding, or when its decision does not fall within the range of 

permissible decisions.  RJE Corp. v. Northville Indus. Corp., 329 F.3d 310, 316 (2d 

Cir. 2003).  Here, the district court did not abuse its discretion in finding that 

Levin did not satisfy the standard for reconsideration because all of his 

arguments for reconsideration were directed only to the first basis for the district 

court’s dismissal of his complaint.  We affirm the denial of Levin’s motion for 

reconsideration because the court was well within its discretion to find that the 

motion to dismiss should stand on the alternative and independent basis that 

Levin sought remedies that were unavailable under ERISA, a ground that Levin 

did not challenge in his motion for reconsideration. 
      We review the denial of a motion seeking leave to amend for abuse of 

discretion.  City of N.Y. v. Grp. Health Inc., 649 F.3d 151, 156-57 (2d. Cir 2011).

The district court denied Levin’s leave to amend on the grounds that Levin already

had three opportunities to adequately plead his case, that he received letters from

Defendants-Appellees explaining the deficiencies in his SAC and nonetheless

chose to stand on his pleadings, and that Levin’s delay in seeking to replead until

after Defendants had fully briefed their motions and the district court had rendered

its decision prejudiced Defendants-Appellees. We affirm the denial of Levin’s

motion for leave to amend for substantially the reasons stated in Judge Sullivan’s

thorough and well-reasoned order.

      We have considered Levin’s remaining arguments and find them to be

without merit. For the reasons stated above, the judgment of the district court is 

AFFIRMED. 

                            
                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk